IN THE
            ARIZONA COURT OF APPEALS
                             DIVISION ONE


                           In re the Matter of:

              KAMEN RAE MURRAY, Petitioner/Appellant,

                                    v.

         SEAN NOEL PATRICK MURRAY, Respondent/Appellee.

                        No. 1 CA-CV 15-0170 FC
                            FILED 2-4-2016


           Appeal from the Superior Court in Yavapai County
                       No. V1300DO820080174
          The Honorable Jeffrey G. Paupore, Judge Pro Tempore
           The Honorable Mark M. Moore, Judge Pro Tempore

 AFFIRMED IN PART, VACATED IN PART, REMANDED IN PART


                               COUNSEL

Law Offices of Stone & Davis, PC, Scottsdale
By Kiilu Davis
Counsel for Petitioner/Appellant

Aspey Watkins & Diesel, PLLC, Flagstaff
By Zachary J. Markham
Counsel for Respondent/Appellee
                          MURRAY v. MURRAY
                           Opinion of the Court



                                OPINION

Presiding Judge Diane M. Johnsen delivered the opinion of the Court, in
which Judge Kent E. Cattani and Judge John C. Gemmill joined.


J O H N S E N, Judge:

¶1           We hold in this case that a statutory requirement under which
a parent generally must wait a year to ask to change legal decision-making
or parenting time applies to a request to relocate that implicates decision-
making or parenting time. We also hold that Arizona Rule of Evidence 408
does not preclude evidence of negotiations offered to prove a settlement.

             FACTS AND PROCEDURAL BACKGROUND

¶2            The dissolution decree of Kamen Rae Murray ("Mother") and
Sean Noel Patrick Murray ("Father"), entered in 2009, awarded them joint
custody of their children. In January 2014, the court issued an order
modifying parenting time. Pursuant to that order, Mother and Father
continued to share joint legal decision-making and Father's parenting time
was increased to six days every two weeks. The following month, after
learning Mother intended to remarry and move with the children to
Nebraska, Father filed a motion titled "Motion for Declaratory Relief;
Alternatively, Motion to Prevent Relocation; Request for Attorney's Fees
and Costs." In August 2014, after briefing and oral argument, the superior
court granted Father's motion, ruling Mother could not take the children to
Nebraska.

¶3            Mother then filed a series of motions, including a "Motion for
Clarification and/or Motion to Amend Under Advisement Ruling," an
"Expedited Motion to Allow Petitioner's Witnesses to Appear
Telephonically for the October 28 & 29, 2014 Trial," and a "Motion to Enforce
Parties' Agreement." The superior court denied Mother's motions and
awarded Father a portion of his attorney's fees and costs.




                                     2
                          MURRAY v. MURRAY
                           Opinion of the Court

¶4          Mother timely appealed. We have jurisdiction pursuant to
Arizona Revised Statutes ("A.R.S.") section 12-2101(A)(1) (2016).1

                              DISCUSSION

A.    Section 25-411 and Relocation.

¶5            Mother argues the superior court erred when it ruled she
could not relocate the children to Nebraska. In its order, the court agreed
with Father that A.R.S. § 25-411(A) (2016) barred Mother from seeking to
relocate within a year of the January 2014 parenting-time modification. The
court further found that, even if the one-year restriction did not apply,
Mother had failed to prove relocation would serve the best interests of the
children, pursuant to A.R.S. § 25-408(G), (I) (2016). We review the superior
court's orders concerning custody and relocation for an abuse of discretion.
See Owen v. Blackhawk, 206 Ariz. 418, 420, ¶ 7 (App. 2003). We construe
statutes de novo. Thompson v. Thompson, 217 Ariz. 524, 526, ¶ 7 (App. 2008)

¶6             Arizona statutes pertaining to legal decision-making and
parenting time intersect with those pertaining to relocation. Section 25-408
sets out the process by which the court may allow a parent who shares
parenting time or legal decision-making to relocate the child. See generally
Vincent v. Nelson, 238 Ariz. 150 (App. 2015). Pursuant to § 25-408(A), a
parent who wants to move the child out of state or more than 100 miles
within the state must give the other parent 45 days' written notice. Under
subpart (C) of the statute, the parent wishing to move may petition the court
"to determine the appropriateness of a relocation that may adversely affect
the other parent's legal decision-making or parenting time rights," or the
other parent may file a petition to prevent relocation. Upon filing of a
petition by either parent,

             The court shall determine whether to allow the parent
      to relocate the child in accordance with the child's best
      interests. The burden of proving what is in the child's best
      interests is on the parent who is seeking to relocate the child.

A.R.S. § 25-408(G). Subpart (I) of § 25-408 further requires the court
considering a relocation petition to take into account "all relevant factors"
relating to the child's best interests, including "[t]he factors prescribed


1     Absent material revision after the relevant date, we cite a statute's
current version.



                                     3
                           MURRAY v. MURRAY
                            Opinion of the Court

under § 25-403." The referenced provision, § 25-403, sets out the factors by
which a court must determine legal decision-making and parenting time.
A.R.S. § 25-403 (2016).

¶7             In turn, A.R.S. § 25-411 generally governs the process for
modifying legal decision-making or parenting time. It provides that in the
ordinary case, a parent "shall not make a motion to modify a legal decision-
making or parenting time decree earlier than one year after" a prior order
setting legal decision-making or parenting time. A.R.S. § 25-411(A).2

¶8           The superior court correctly concluded that Mother's
proposed relocation of the children was subject to § 25-411(A)'s one-year
waiting period after a modification of parenting time or legal decision-
making before a parent may seek another change. As a practical matter,
Mother's intended move to Nebraska with the children necessarily would
have required a change in the parenting-time arrangements established in
January 2014. The move also may have required a change in the legal
decision-making arrangements established in the January 2014 order. A
parent ordinarily may not ask to change parenting time or legal decision-
making within a year after a modification order; the same constraint applies
when a parent seeks a relocation that necessarily will involve a change in
parenting time or legal decision-making.

¶9           In Owen, we addressed a similar question regarding whether
a court considering a relocation request under § 25-408 must make the
detailed findings that § 25-403 requires in "contested custody"
determinations. 206 Ariz. at 421, ¶ 9.3 We held that although § 25-408
makes no reference to findings of fact, such findings were required because
the proposed relocation involved a "substantial change in physical

2      The exceptions include when there is evidence of domestic violence
or other risk to the child's "physical, mental, moral or emotional health."
A.R.S. § 25-411(A), (B), (D). Domestic violence was not at issue in this case,
and Mother did not argue that relocation was necessary to prevent risk to
the children's "physical, mental, moral or emotional health."

3      Owen concerned § 25-403(J), which at the time stated, "In a contested
custody case, the court shall make specific findings on the record about all
relevant factors and the reasons for which the decision is in the best interests
of the child." A.R.S. § 25-403(J) (2001). The requirement for "specific
findings" now is found in subpart (B). See A.R.S. § 25-403(B) (2016).




                                       4
                          MURRAY v. MURRAY
                           Opinion of the Court

custody." Owen, 206 Ariz. at 421, ¶ 11. Although our statutes now refer to
legal decision-making and parenting time, the same principles apply when
a proposed relocation would affect those rights. See id.; In re Marriage of
Diezsi, 201 Ariz. 524, 525-26, ¶ 4 (App. 2002). Under Owen, when the
superior court holds a hearing on a request for relocation that necessarily
implicates a change in parenting time or legal decision-making, the court
must make the specific findings of fact required in cases of parenting time
and legal decision-making under § 25-403. By the same token, pursuant to
§ 25-411(A) and subject to stated exceptions not relevant here, a parent must
wait a year after a modification of parenting time or legal decision-making
to seek an order approving a contested relocation that would implicate a
further change in decision-making or parenting time.4

¶10           Mother's plan to relocate involved moving the children from
Arizona, where Father lives, to Nebraska, which necessarily would
interfere with Father's parenting time and may have implicated legal
decision-making. Because less than a year had passed since the January
2014 order modifying parenting time and none of the exceptions in A.R.S.
§ 25-411(A) applied, the superior court correctly granted Father’s motion to
prevent the relocation.

B.    Alleged Settlement Agreement.

¶11           Mother also argues the superior court erred in denying her
motion to enforce an agreement to allow her to move the children to
Nebraska that she contends she and Father reached while Father's motion
to prevent relocation was under consideration. With her motion, Mother
presented numerous emails and text messages she argued evidenced the
agreement. In response, Father did not dispute that he had agreed to allow
Mother to move the children to Nebraska, but argued he had not signed
any such agreement and that, in any event, the court should disregard the
purported agreement as contrary to the children's best interests. The
superior court ruled that under Arizona Rule of Evidence 408, it was "not
inclined to consider" the out-of-court statements Mother offered to prove
the agreement. In any event, the court found, "The written agreement

4       This result is consistent with Arizona Rule of Family Law Procedure
91, which generally governs post-decree proceedings. Subpart E of Rule 91
is titled "Petition to Relocate or Prevent Relocation." Subpart D is titled
"Petition to Modify Child Custody." Subpart E(2) states that when there is
a request to relocate that will change "legal custody," the parties must
comply with subpart D, which in turn specifies that no petition to modify
custody will be heard "unless there is compliance with A.R.S. § 25-411."

                                     5
                           MURRAY v. MURRAY
                            Opinion of the Court

pertains to parenting time, legal decision-making, and child support and
the Court in exercising its independent discretion pursuant to A.R.S. § 25-
317, rejects the agreement."

¶12              Arizona Rule of Family Law Procedure 69 provides that an
agreement between the parties "shall be valid and binding" if it is "in
writing" or made on the record. Among the materials Mother submitted
was an email from Father to his lawyer attaching a three-page single-spaced
writing setting out terms by which "Mother will be allowed to relocate with
the minor children to Nebraska after the end of the 2014-2015 school year."
The writing specified parenting time, telephone access, child support,
medical expenses, the costs of the children's extra-curricular school
activities, tax exemptions and attorney fees. In his email forwarding the
writing to his lawyer, Father wrote, "This is the reconciliation we hammered
out . . . . If you would prep this into a submittable format and send me and
her atty a copy so we can all thumbs-up before it is submitted." After
Father's lawyer failed to respond to the email, Father emailed Mother the
following: "He hasnt got back to me, but I made it very clear to go right
ahead." In yet another later email to his lawyer complaining about the
lawyer's delay, Father wrote, "I have twice indicated in phone messages
over the last few weeks that my ex wife and myself are in agreement and
have come to a mutually acceptable arrangement. . . . I am in agreement
with its contents which I have read and understand."

¶13           As an initial matter, Father contends Rule 69 prevents
enforcement of the agreement Mother alleges. We interpret Rule 69
consistent with Arizona Rule of Civil Procedure 80(d), which provides, "No
agreement or consent between parties or attorneys in any matter is binding
if disputed, unless it is in writing, or made orally in open court, and entered
in the minutes." See Ariz. R. Fam. Law P. 1 cmt. ("Wherever the language
in these rules is substantially the same as the language in other statewide
rules, the case law interpreting that language will apply to these rules.").
As applied here, and contrary to Father's contention, Rule 69 would not bar
the court from finding that Father's writings constitute a written agreement
enforceable under Rule 69.

¶14           The superior court erred by concluding the writings Mother
offered could not be considered under Arizona Rule of Evidence 408. To
the extent that Rule 408 applies to these proceedings, see Arizona Rule of
Family Law Procedure 2(B), it does not prevent consideration of Mother's
evidence to prove the parties reached an enforceable agreement.

¶15           Rule 408 provides as follows:


                                      6
                          MURRAY v. MURRAY
                           Opinion of the Court

       (a) Prohibited Uses. Evidence of the following is not
       admissible – on behalf of any party – either to prove or
       disprove the validity or amount of a disputed claim or to
       impeach by a prior inconsistent statement or a contradiction:

              (1) furnishing, promising or offering – or accepting,
       promising to accept, or offering to accept – a valuable
       consideration in compromising or attempting to compromise
       the claim . . . .

       (b) Exceptions. The court may admit this evidence for
       another purpose, such as proving a witness's bias or
       prejudice, negating a contention of undue delay, or proving
       an effort to obstruct a criminal investigation or prosecution.

Rule 408 prohibits the use of evidence of a compromise offered "to prove or
disprove the validity or amount of a disputed claim or to impeach by a prior
inconsistent statement[.]" It does not, however, prohibit evidence of a
compromise offered for another reason. Burris v. City of Phoenix, 179 Ariz.
35, 42 (App. 1993); DeForest v. DeForest, 143 Ariz. 627, 633 (App. 1985);
Campbell v. Mahany, 127 Ariz. 332, 334 (App. 1980).

¶16             Mother did not offer Father's out-of-court statements in
support of her contentions that the court should deny Father's motion to
prevent relocation, or, more generally, that the factors in § 25-403 supported
relocation. Instead, she offered Father's writings to prove the parties
reached an agreement allowing her to take the children to Nebraska.
Although Rule 408 disallows evidence of settlement negotiations offered to
prove a claim, nothing in the rule bars such evidence offered to prove a
settlement resolving a claim. See Cyberco Holdings, Inc. v. Con-Way Transp.
Servs., Inc., 159 P.3d 359, 367 (Or. App. 2007) (rule does not bar "evidence
that, subsequent to the events giving rise to the claims at issue, the parties
entered into an agreement that limited the scope of the claims or
extinguished certain damages"); 23 Charles Alan Wright, Arthur R. Miller
& Kenneth W. Graham, Jr., Federal Practice and Procedure § 5314 (1st ed. 1980)
(on claim for breach of a settlement, Rule 408 "does not prevent the plaintiff
from proving the agreement").

¶17           In denying Mother's motion to enforce the alleged settlement,
the superior court also found the purported agreement would not be in the
children's best interests. See A.R.S. § 25-317(B) (excepting agreements
concerning custody or parenting time from general rule that agreements
between parties to dissolution are binding unless unfair); Ariz. R. Fam. Law



                                      7
                          MURRAY v. MURRAY
                           Opinion of the Court

P. 69(B) (court may exercise "its independent discretion pursuant to A.R.S.
§ 25-317" in considering otherwise valid and binding agreement); Anderson
v. Anderson, 14 Ariz. App. 195, 198 (1971) ("The court, independent of any
stipulation or agreement of the parties, must be convinced that the best
interests and welfare of the minor children will be advanced by the
award.").

¶18           The court made its best-interests finding, however, without
taking any evidence. When the question of a child's best interests presents
a disputed issue of fact, the court must allow the parties to present evidence
before it makes its finding. See Volk v. Brame, 235 Ariz. 462, 466, ¶ 14 (App.
2014) (due process requires court to hear testimony when making a finding
that hinges on credibility). In urging the superior court not to enforce the
agreement, Father argued the court already had found that relocation
would not be in the children's best interests. That finding of fact – the
court's alternative basis for granting Father's motion to prevent relocation
– was based solely on the parties' motion papers and argument of counsel;
the court canceled an evidentiary hearing on the matter and ultimately
ruled without taking evidence. See supra ¶ 5. But argument is not evidence,
and when contested, a best-interests finding must be based on evidence, not
argument.

¶19         For these reasons, we vacate the superior court's order
denying Mother's motion to enforce an alleged agreement allowing her to
move the children to Nebraska. On remand, the court may consider
whether Father agreed in writing to the relocation and, if it finds such an
agreement and after hearing such evidence as it deems appropriate, the
court may determine whether relocation would be in the children's best
interests.5

C.     Attorney's Fees and Costs.

¶20         Mother finally argues the superior court erred in awarding
Father his attorney's fees without considering the parties' respective


5     Mother argues that even though it rejected the settlement agreement,
the superior court should have granted her relief under principles of
promissory estoppel. She offers no support, however, for the proposition
that promissory estoppel might render enforceable a parenting-time
agreement that the court has declined to approve for failure to comply with
Rule 69.




                                      8
                          MURRAY v. MURRAY
                           Opinion of the Court

financial resources.6 We review an award of attorney's fees for an abuse of
discretion. Magee v. Magee, 206 Ariz. 589, 590, ¶ 6 (App. 2004). Section 25-
324 allows the court to award reasonable fees "after considering the
financial resources of both parties and the reasonableness of the positions
each party has taken throughout the proceedings[.]" A.R.S. § 25-324(A)
(2016).

¶21           In making its fees award, the superior court made no finding
as to the reasonableness of the parties' respective positions and, as Mother
points out, it had no evidence of their respective financial resources.
Accordingly, we vacate the award of attorney's fees.

¶22           Both Mother and Father request attorney's fees incurred on
appeal. In light of the absence of information regarding the parties'
respective financial status, we decline to award either party fees on appeal.
On remand, the superior court may determine whether to award either
party attorney's fees incurred during this appeal.




6      Mother argues the superior court was required to make specific
findings as to the parties' respective financial resources before awarding
fees. As A.R.S. § 25-324(A) (2016) makes clear, however, findings are not
required in the absence of a request. See Myrick v. Maloney, 235 Ariz. 491,
495, ¶ 10 (App. 2014). Because Mother did not ask for specific findings
pursuant to § 25-324(A), the court was not required to make them.

                                     9
                          MURRAY v. MURRAY
                           Opinion of the Court

                              CONCLUSION

¶23           For the foregoing reasons, we affirm the superior court's order
granting Father's motion to prevent relocation but vacate and remand its
ruling denying Mother's motion to enforce the purported settlement
agreement. We also vacate and remand the superior court's order awarding
Father's attorney's fees under A.R.S. § 25-324.




                                  :ama




                                     10